DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/16/2019 and 4/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “plurality of change accumulation units” should read “plurality of charge accumulation units” in [0083].  
Appropriate correction is required.
Claim Objections
Claims 1, 20, and 21 are objected to because of the following informalities:  
The limitation “temporal changes in the biological information in past accumulated in the storage device” is unclear. Specifically, it is unclear whether the recitation of “in past” is referring to past accumulated data or past accumulated information and what kind of past information is accumulated or whether the recitation of “in past” is referring to something else.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“An authentication apparatus that identifies an operator… and that outputs information…” in claim 1. The specification discloses the “authentication apparatus” to be “an input device, such as a mobile information terminal or a personal computer (PC),” “one or more biometric authentication devices necessary for personal authentication, such as a camera or a fingerprint sensor” in [0045] and “an imaging device” in [0090].
“A biometric sensing apparatus that obtains biological information… and that outputs the biological information…” in claim 1. The specification discloses the “biometric sensing apparatus” as an “imaging device” in [0067].
“An operation sensing apparatus that detects a load of an operation… and that outputs operation information…” in claim 1. The specification discloses the “operation sensing apparatus” as “an acceleration sensor or an angular velocity sensor… or an input device of the computer” in [0046]. 
“A signal processing apparatus … accumulates… estimates… determines” in claim 1. The specification discloses the “signal processing apparatus” as “a digital signal processor (DSP), programmable device (PLD) such as a field-programmable gate array (FPGA), or a combination of a central processing unit (CPU) and a computer program” in [0049].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the “information for identifying the operator” in line 3, “the biological information” in line 5, and “operation information” in line 7 are being “output” to.
Claims 2-19 depend on claim 1 and inherit the deficiency of claim 1 above. Therefore, claims 2-19 are also rejected on similar grounds. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-5, 11-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Flaherty et al. (U.S. Patent No. 9,988,055 B1; hereinafter O’Flaherty).
Regarding claim 1, O’Flaherty discloses:
an authentication apparatus that identifies an operator on a basis of a feature of the operator and that outputs information for identifying the operator (on-board computer 114 identifies vehicle occupant based on the data from IR sensors 120, see at least page 23, col.13, lines 57-60 and col.14, lines 9-15); 
a biometric sensing apparatus that obtains biological information regarding the operator and that outputs the biological information (on-board computer 114 uses a combination of the IR sensors 120, cameras 124, and microphones 126 to detect and determine a vehicle occupant’s facial features, vocal characteristics, breathing characteristics, skeletal characteristics, muscular conditions, and heart rates, see at least page 22, col. 11, line 42- col. 12, line 52); 
an operation sensing apparatus that detects a load of an operation that is being performed by the operator and that outputs operation information indicating the load of the operation (accelerometer array 224 includes one or more accelerometers to determine the force and direction of the mobile device 110 or on-board computer 114, see at least page 21, col. 9, lines 24-27); 
a storage device (data storage 228, see at least Fig. 2); and 
a signal processing apparatus (controller 204 includes program memory 208 and one or more microprocessors 210, see at least Fig. 2 and page 20, col. 7, lines 61-63), wherein the signal processing apparatus accumulates, while the operator is performing 
estimates the biological information regarding the operator at a present time on a basis of a correlation between temporal changes in the operation information and temporal changes in the biological information in past accumulated in the storage device (current occupant characteristics are determined based on collected sensor data, see at least page 23, col. 13, lines 28-30), and 
determines appropriateness of the operator for the operation by comparing the estimated biological information regarding the operator at the present time and the biological information regarding the operator at the present time obtained by the biometric sensing apparatus with each other (current occupant characteristics, determined by the collected sensor data, are compared against the user profile to determine whether an abnormal situation exists, see at least page 23, col. 13, lines 11-14 and 30-33; an abnormal situation can be: medical conditions of the occupant (see at least page 24, col. 16, lines 63-65), impairment (see at least page 25, col. 17, lines 63-
Regarding claim 4, O’Flaherty discloses the elements above and also discloses:
an imaging device that captures an image of the operator and that obtains data regarding the image (camera 124 obtains image and sends data to on-board computer 114, see at least page 22, col. 11, lines 56-59), 
wherein the authentication apparatus identifies the operator on a basis of the data regarding the image (image is used in facial recognition, see at least page 22, col. 11, lines 58-59).
Regarding claim 5, O’Flaherty discloses the elements above and also discloses:
the biometric sensing apparatus is arranged at a point distant from the operator (IR sensor 120 and cameras 124 are within vehicle to view vehicle occupant but not on occupant, see at least Fig. 1), 
includes an imaging element that captures an image including a head of the operator and that obtains data regarding the image (captured image is used for facial recognition, see at least page 22, col. 11, lines 56-59), and 
obtains the biological information regarding the operator on a basis of the data regarding the image (on-board computer 114 uses an algorithm to process the facial features uniquely associated with the user, see at least page 22, col. 11, line 60 – col. 12, line 3).
Regarding claim 11, O’Flaherty discloses the elements above and also discloses:
the operator is a driver of a vehicle (monitoring system 100 monitors vehicle operator, see at least page 29, col. 25, lines 19-21), 
the operation is driving of the vehicle (determine quality of vehicle operator piloting the vehicle, see at least page 29, col. 25, lines 20-21), and 
the operation information is information regarding an operation for driving the vehicle (on-board computer 114 collects data from sensors that include accelerometer data, GPS data, or data from vehicle systems to determine information regarding vehicle operation, see at least page 29, col. 25, lines 27-31).
Regarding claim 12, O’Flaherty discloses the elements above and also discloses:
the operation for driving the vehicle includes at least one operation selected from the group consisting of acceleration, braking, and steering (accelerometer data is collected regarding vehicle operation, see at least page 29, col. 25, lines 27-31).
Regarding claim 13, O’Flaherty discloses the elements above and also discloses:
the operation sensing apparatus includes an acceleration sensor (accelerometer data is collected regarding vehicle operation, see at least page 29, col. 25, lines 27-31; accelerometer array 224, see at least page 21, col. 9, line 24), and 
the signal processing apparatus estimates information regarding the operation for driving the vehicle on a basis of information output from the acceleration sensor (the on-board computer 114 collects data from the accelerometer to determine information regarding vehicle operation, see at least page 29, col. 25, lines 27-31).
Regarding claim 14, O’Flaherty discloses the elements above and also discloses:
the vehicle has an autonomous driving function including driving assistance (on-board computer 114 may turn on autonomous control or adaptive cruise control of vehicle 108, see at least page 24, col. 15, lines 56-60), and 
the signal processing apparatus determines content of the driving assistance in accordance with the appropriateness of the driver and causes the vehicle to perform the driving assistance (based on the detected abnormal situation, the on-board computer 114 determines an appropriate response and adjusts or controls the vehicle to perform driving assistance such as autonomous or adaptive cruise control, piloting, parking, adjusting temperature, opening windows, and presenting warnings, see at least page 24, col. 15, lines 52-67).
Regarding claim 15, O’Flaherty discloses the elements above and also discloses:
the operation is an input operation in which a computer is used (on-board computer 114 is used to determine the metric of vehicle operation by operator, see at least page 29, col. 25, lines 32-34), and 
the operation information is information regarding an operation input to the computer (the operation of the vehicle is input to the on-board computer 114 through the accelerometer and other vehicle sensors, see at least page 29, col. 25, lines 22-31).
Regarding claim 17, O’Flaherty discloses the elements above and also discloses:
the signal processing apparatus causes the computer to output an image or a sound indicating advice about the operation in accordance with the appropriateness of the operator (on-board computer 114 determines an abnormal or emergency situation 
Regarding claim 20, O’Flaherty discloses:
obtaining information for identifying the operator (IR sensors 120 and camera 124 gather data for facial recognition, see at least page 22, col. 11 lines 58-59), biological information regarding the operator who is performing the operation (IR sensors 120, camera 145 and microphones 145 are used to determine facial recognition, vocal characteristics, heart rate, see at least page 22, col. 11, lines 1-2 and 41-46), and operation information indicating a load of the operation (on-board computer also collects data from other sensors such as accelerometer data, GPS data, or data from vehicle systems to determine information regarding the vehicle operation, see at least page 29, col. 25, lines 27-31); 
accumulating the information for identifying the operator, the biological information, the operation information, and time information in a storage device while associating the information for identifying the operator, the biological information, the operation information, and the time information with one another (on-board computer 114 collects data on users to create user profiles which include facial features, heart rate, vocal patterns, see at least page 22, col. 11, lines 15-22 and 38-41; on-board computer also collects data from other sensors such as accelerometer data, GPS data, or data from vehicle systems to determine information regarding the vehicle operation, see at least page 29, col. 25, lines 27-31); 
estimating the biological information regarding the operator at a present time on a basis of a correlation between temporal changes in the operation information and temporal changes in the biological information in past accumulated in the storage device (current occupant characteristics are determined based on collected sensor data, see at least page 23, col. 13, lines 28-30); and 
determining the appropriateness of the operator for the operation at the present time by comparing the estimated biological information regarding the operator at the present time and the obtained biological information regarding the operator at the present time with each other (current occupant characteristics, determined by the collected sensor data, are compared against the user profile to determine whether an abnormal situation exists, see at least page 23, col. 13, lines 11-14 and 30-33; an abnormal situation can be: medical conditions of the occupant (see at least page 24, col. 16, lines 63-65), impairment (see at least page 25, col. 17, lines 63-65), ergonomic issues (see at least page 26, col. 20, lines 17-19), accident occurrence (see at least page 27, col. 21, lines 7-10), security threats (see at least page 28, col. 23, lines 51-53), operator performance (see at least page 29, col. 25, lines 19-21), risk detection (page 29), and mobile device blocking (page 30)).
Regarding claim 21, O’Flaherty discloses:
Non-transitory computer readable medium storing a computer program (code embodied on a non-transitory machine-readable medium, see at least page 31, col. 30, lines 20-21)
obtaining information for identifying an operator, biological information regarding the operator who is performing an operation (IR sensors 120, camera 145 and 
accumulating the information for identifying the operator (IR sensors 120 and camera 124 gather data for facial recognition, see at least page 22, col. 11 lines 58-59), the biological information, the operation information, and time information in a storage device while associating the information for identifying the operator, the biological information, the operation information, and the time information with one another (on-board computer 114 collects data on users to create user profiles which include facial features, heart rate, vocal patterns, see at least page 22, col. 11, lines 15-22 and 38-41; on-board computer also collects data from other sensors such as accelerometer data, GPS data, or data from vehicle systems to determine information regarding the vehicle operation, see at least page 29, col. 25, lines 27-31);  49 P1005930
estimating the biological information regarding the operator at a present time on a basis of a correlation between temporal changes in the operation information and temporal changes in the biological information in past accumulated in the storage device (current occupant characteristics are determined based on collected sensor data, see at least page 23, col. 13, lines 28-30); and 
determining appropriateness of the operator for the operation at the present time by comparing the estimated biological information regarding the operator at the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty in view of McCarty et al. (U.S. Patent Application Publication No. 2015/0317465 A1; hereinafter McCarty).
Regarding claim 2, O’Flaherty discloses the elements above but does not disclose:
the authentication apparatus includes an input device that enables the operator to input a person authentication code before performing the operation, and 
the authentication apparatus identifies the operator on a basis of the person authentication code
However, McCarty teaches:
the authentication apparatus includes an input device that enables the operator to input a person authentication code before performing the operation (user input interface 310, see at least [0082]; which can be used to input the user password, see at least [0142]), and 
the authentication apparatus identifies the operator on a basis of the person authentication code (media guidance application requests the user to provide identification such as a password).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication apparatus disclosed by O’Flaherty by adding the authentication code taught by McCarty. One of ordinary skill in the art would have been motivated to make this modification in order to identify a user so the proper user profile and set of rules could be applied (see McCarty [0142]).
Regarding claim 3, O’Flaherty discloses the elements above but does not disclose:
the authentication apparatus includes a biometric authentication device that identifies the operator using at least one selected from the group consisting of a fingerprint, a palm print, an iris, and a vein pattern
However, McCarty teaches:
the authentication apparatus includes a biometric authentication device that identifies the operator using at least one selected from the group consisting of a fingerprint, a palm print, an iris, and a vein pattern (a biometric measurement that may be received includes a fingerprint, see at least [0042]; the media guidance application may request the user to provide identification such as a biometric measurement, see at least [00142])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication apparatus disclosed by O’Flaherty by adding the biometric measurement taught by McCarty. One of ordinary skill in the art would have been motivated to make this modification in order to identify a user so the proper user profile and set of rules could be applied (see McCarty [0142]).
Regarding claim 10, O’Flaherty discloses the elements above but does not disclose:
the signal processing apparatus learns the correlation stored in the storage device through machine learning and estimates the biological information regarding the operator at the present time on a basis of a learning result.
However, McCarty teaches:
the signal processing apparatus learns the correlation stored in the storage device through machine learning and estimates the biological information regarding the operator at the present time on a basis of a learning result (the media guidance application may determine the biometric state by analyzing biometric states or measurements using pattern recognition such as self-learning systems (e.g. neural networks), see at least [0089]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing system using biometric data disclosed by .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty in view of O’Sullivan et al. (see reference U on PTO-892; hereinafter O’Sullivan).
Regarding claim 6, O’Flaherty discloses the elements above and also discloses:
the biometric sensing apparatus includes a light source that emits infrared light (IR sensors 120 and cameras 124 are used to determine user facial features, see at least page 22, col. 11, line 53 – col.12, line 3; IR sensors 120 and cameras 124 include the image capture devices 218 or 222 which include illuminator 218 or 222i, see at least page 21, col. 9, lines 1-3 and 9-23)
an imaging element that captures an image including a face of the operator illuminated by the light source (front image capture device 218 is oriented to observe vehicle operator and includes an infrared illuminator 218i, see at least page 21, col. 9, lines 9-23).
O’Flaherty does not disclose:
near-infrared light that is spatially or temporally modulated
However, O’Sullivan teaches:
near-infrared light which is spatially or temporally modulated (“the use of spatial and temporal modulation to control near infrared light propagation in thick tissues” see at least abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric sensing apparatus disclosed by O’Flaherty 
Regarding claim 7, the combination of O’Flaherty and O’Sullivan teaches the elements above but O’Flaherty does not disclose:
the near-infrared light is spatially modulated using a dot array 46 P1005930pattern, a line-space pattern, or a checker pattern
However, O’Sullivan teaches:
the near-infrared light is spatially modulated using a dot array 46 P1005930pattern, a line-space pattern, or a checker pattern (“spatial patterns of light are projected” see at least page 6, section 4, paragraph 1; “patterns of light” such as stripes of light and dark which is a line-space pattern, see at least page 3, section 1.2, paragraph 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric sensors disclosed by O’Flaherty by adding the spatially modulated light pattern taught by O’Sullivan. One of ordinary skill in the art would .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty in view of O’Sullivan as applied to claims 6 and 7 above and further in view of Mase et al. (Patent Application Publication No. 2017/0194370 A1; hereinafter Mase).
Regarding claim 8, the combination of O’Flaherty and O’Sullivan teach the elements above but O’Flaherty does not disclose:
the near-infrared light is pulsed light, and 
the imaging element includes at least one charge accumulator that receives the pulsed light and that accumulates signal charge
However, O’Sullivan teaches:
the near-infrared light is pulsed light (“deliver pulses of light,” see at least page 3, section 1.2, paragraph 3), and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric sensor disclosed by O’Flaherty by adding the pulsed near-infrared light taught by O’Sullivan. One of ordinary skill in the art would have been motivated to make this modification in order to “accurately distinguish between tissue absorption and scattering properties” (see page 3, section 1.2, paragraph 3).
The combination of O’Flaherty and O’Sullivan teaches the elements above but does not teach:
the imaging element includes at least one charge accumulator that receives the pulsed light and that accumulates signal charge

the imaging element includes at least one charge accumulator that receives the pulsed light and that accumulates signal charge (first and second signal charge accumulating regions FD1 and FD2 in a range image sensor, see at least [0032] and [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric sensor disclosed by O’Flaherty and the pulsed near-infrared light taught by O’Sullivan by adding the charge accumulator taught by Mase. One of ordinary skill in the art would have been motivated to make this modification in order to accurately determine the distance to an object using the pulsed light (see Mase [0021]).	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty in view of Ishigure et al. (JP 2009226057 A; see reference N on PTO-892; hereinafter Ishigure).
Regarding claim 9, O’Flaherty discloses the elements above but does not disclose:
the signal processing apparatus estimates the biological information regarding the operator at the present time by analyzing the correlation accumulated in the storage device through a multivariate analysis
However, Ishigure teaches:
the signal processing apparatus estimates the biological information regarding the operator at the present time by analyzing the correlation accumulated in the storage device through a multivariate analysis (biological characteristics are read from the storage device and through multivariate analysis, the computer program determines the associated data and estimates what the worker’s current biological characteristic 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing system using biometric data disclosed by O’Flaherty by adding the multivariate analysis taught by Ishigure. One of ordinary skill in the art would have been motivated to make this modification in order to better generate the probability of a user’s biological and environmental performance based on past biological and environmental data to prevent accidents and deterioration of work quality due to fatigue (see Ishigure [0005] and [0010]).
Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty in view of Jeyanandarajan (U.S. Patent Application Publication No. 2016/0063883 A1).
Regarding claim 16, O’Flaherty discloses the elements above and also discloses:
A keyboard for user-input (see at least page 21, col. 9, line 63)
O’Flaherty does not explicitly disclose:
operation selected from a keyboard or mouse 
However, Jeyanandarajan teaches:
the operation includes at least one operation selected from the group consisting of a keyboard input and a mouse operation (users control a view on a computer using input devices include keyboard or mouse for interaction with the presentation, see at least [0008], [0031], and [0055]).

Regarding claim 18, O’Flaherty discloses the elements above but does not disclose:
the operation is learning in which a computer is used, and 
the operation information is information regarding content of the learning 48 P1005930and an operation performed using the computer
However, Jeyanandarajan teaches:
the operation is learning in which a computer is used (computing platform 120 is used with a program to allow a user to learn by teaching a skillset, see at least [0029] and [0033]-[0034]) 
the operation information is information regarding content of the learning 48 P1005930and an operation performed using the computer (computing platform receives sensor readings 204 that indicate the cognitive workload while learning during the learning program, see at least [0047])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation sensing disclosed by O’Flaherty by adding the learning operation on a computer taught by Jeyanandarajan. One of ordinary skill in the art would have been motivated to make this modification in order to determine the level of 
Regarding claim 19, O’Flaherty discloses the elements above but does not disclose:
the signal processing apparatus causes the computer to provide learning content according to the appropriateness of the operator
However, Jeyanandarajan teaches:
the signal processing apparatus causes the computer to provide learning content according to the appropriateness of the operator (modifications are made to the presentation to be optimized for each user uniquely, see at least [0049]-[0050])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation appropriateness determination disclosed by O’Flaherty by adding the learning content modified for each user taught by Jeyanandarajan. One of ordinary skill in the art would have been motivated to make this modification in order to create a “customized learning experience” for the user and retain user attention level and improve “overall learning performance by the user” (see Jeyanandarajan [0003]-[0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (U.S. Patent Application Publication No. 2018/0046790 A1) teaches a security system that requires an access code and biometric data to determine whether an individual is authorized to access certain stored data.
Orr (U.S. Patent Application Publication No. 2013/0160111 A1) teaches using a user’s biometric data to determine whether access to a system is granted.
Allyn (U.S. Patent Application Publication No. 2016/0283703 A1) teaches a verification using biometrics during authentication of a fingerprint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./
Examiner, Art Unit 3662